DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 6/14/2022.
Claims 1-4, 6-11, 13-18, and 20 are pending.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) of record, in view of Anand (US Patent Pub 2014/0006319) of record, further in view of Wu et al. (US Patent Pub 2017/0109446) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) (Morris) of record, in view of Anand (US Patent Pub 2014/0006319) (Anand) of record, further in view of Wu et al. (US Patent Pub 2017/0109446) (Wu) of record.
In regards to claim 1, Morris discloses a method comprising:
a.	receiving, by one or more processors, information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)1;
b.	identifying, by one or more processors, the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)2;
c.	determining, by one or more processors, a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and from a search of previously stored problem models (Morris at paras. 0034-37)3;
d.	identifying, by one or more processors, from the previously stored problem models of the plurality of environments and the responses to the predetermined questions (Morris at para. 0039), a previous response model and a previous recommendation that match a classification of the context and the current interaction within the first environment, wherein the context includes successfully handling the previous similar situation and interacting with a similar number of other users (Morris at paras. 0039-40)4;
e.	presenting, by one or more processors, a recommendation of a response to the context of the first user’s current interaction with one or more other users located within the first environment (Morris at paras. 0023-24)5, 
f.	storing, in the repository, by one or more processors, the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and tagging the recommendation with metadata that indicates a suitability of the recommendation of the response in future similar interactions.  Morris at paras. 0046, 0061.6
Morris does not expressly disclose the repository also includes expert advice of interpersonal interactions, using the expert advice in identifying a previous response model and a previous recommendation, and identifying of a previous response model and a previous recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.  As discussed above, Morris discloses context attributes that provide data about the situation and number of participants, which are used to identify models and feedback to provide to the user.  Morris at paras. 0018, 0026, 0033.  What Morris does not expressly disclose is the information relied upon also includes expert advice and a previous model and a previous recommendation are identified based on a predetermined threshold of similarity.  
Anand discloses a system and method for building a dialog for social interactions (i.e., interpersonal interactions).  Anand at para. 0037.  The system provides a dialog repository that stores dialogs, which are written by authors who are subject matter experts (i.e., expert advice stored in a repository).  Anand at paras. 0022-23.  Given a social interaction (i.e., inter personal interaction), the system identifies a conversation state using machine learning, for example.  A threshold level is utilized to identify any conversations in the database that match the profile of the current conversation.  Anand at para. 0042.  Once a conversation is identified, the dialog manager may make a recommendation to the user to continue the conversation.  Anand at paras. 0038-39.  
Morris and Anand are analogous art because they are both directed to the same field of endeavor of providing recommendations based on determined context of interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the repository also includes expert advice of interpersonal interactions, using the expert advice in identifying a previous response model and a previous recommendation, and identifying of a previous response model and a previous recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Anand.  
The motivation for doing so would have been because determining the current state of a conversation, identifying past conversations with similar contexts (i.e., similar situation, etc.), and providing a recommendation based on those determinations, helps a user have a natural segue into a conversation. Anand at para. 0038.
Morris in view of Anand does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user, storing the evaluation of the recommendation of the response received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation of the response.  As set forth in the rejections above, Morris discloses determining whether a feedback response (i.e., recommendation) did not result in a desired outcome and such a determination is stored for future reference with additional indicators (i.e., metadata) to ensure the same situation would result in a modified feedback response (i.e., modified recommendation).  In other words, the feedback response (i.e., recommendation) is tagged with information (i.e., metadata) to indicates its suitability for a future similar interaction.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation submitted by the first user and storing the evaluation as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Anand but is disclosed by Wu (emphasis added).  Note Morris does disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions, as discussed above.  
Wu discloses a system and method for offline social recommendations.  The system analyzes data and generates or identifies recommendations for interpersonal interactions, such as participation in a conversation.  Recommendations can include such things as suggesting topics of conversation or behaviors.  Wu at para. 0033.  Wu discloses requesting feedback about a provided recommendation from the user, such requesting the user to rate their enjoyment (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Wu at Fig. 5; paras. 0077, 0079.  The system providers an interface for the user to provide feedback about the interpersonal interactions (i.e., recommendations), which are saved by the user (i.e., storing the evaluation of the recommendation received from the first user).  Wu at para. 0256-7.  Wu further discloses the use of metadata tags that can be applied to recommendations (i.e., the evaluation is included as metadata tagged to the recommendation).  Wu at para. 0032.7  Lastly, Wu discloses objects of feedback, such as an interpersonal interaction or suggestion, are subject to a modification rule or be otherwise affected by the feedback.  Wu at para. 0137.  Therefore, Wu discloses an interface that requests feedback (i.e., an evaluation) from a user about a recommendation/suggestion, storing the feedback as metadata tagged to the recommendation/suggestion, and using the feedback to modify or affect the recommendation/suggestion.  
Morris, Anand, and Wu are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Anand by adding the features of requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user, storing the evaluation of the recommendation of the response received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation of the response, as disclosed by Wu.  As discussed above, Morris already discloses allowing the user to correct recommendations and noting that a recommendation may not be suitable for a future, similar interaction.  Wu modifies Morris in view of Anand to include the ability to request feedback (i.e., an evaluation) from the user about a recommendation and storing that feedback as metadata tagged to the recommendation.
The motivation for doing so would have been to improve recommendations for users for future interactions and activities.  Wu at para. 0151.  Here, Wu describes using feedback to increase or decrease interests and characteristic used for recommendations based on a user’s feedback.  

In regards to claim 2, Morris in view of Anand and Wu discloses the method of claim 1, wherein the response model identifies an absence of a solution to a goal and the recommendation is an idea to reach the goal.  Morris at para. 0026.8
In regards to claim 3, Morris in view of Anand and Wu discloses the method of claim 1, wherein the response model identifies a conflict and the recommendation is a first suggestion to resolve the conflict.  Morris at para. 0026.9
In regards to claim 4, Morris in view of Anand and Wu discloses the method of claim 3, further comprising: responsive to determining the first suggestion does not resolve the conflict, identifying, by one or more processors, a second suggestion to resolve the conflict.  Morris at para. 0026.10

In regards to claim 6, Morris discloses the method of claim 1, further comprising:
a.	comparing, by one or more processors, the information received from the one or more sensor devices, located in the first environment, to the previous information of the previously stored problem models within the repository that includes the plurality of previous interactions from the plurality of environments, a plurality of contexts respectively associated with the plurality of previous interactions, and a plurality of recommendations respectively associated with the plurality of previous interactions (Morris at paras. 0022,0037, 0039)11; 
b.	determining, by one or more processors, whether the information received from the one or more sensor devices is similar to a respective set of the previous information of the previously stored problem models within the repository (Morris at paras. 0022,0037, 0039); and
c.	identifying, by one or more processors, the recommendation from the plurality of recommendations respectively associated with the plurality of previous interactions, in response to the information received from the one or more sensor devices having a similarity to the respective set of the previous information of the previously stored problem models within the repository.  Morris at paras. 0022, 0037, 0039.12
Morris and Wu does not expressly disclose determining is based on the predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository.  In other words, Morris discloses comparing the received information with previously stored repository information including the elements, as recited above.  However, Morris in view of Wu does not expressly disclose identifying a recommendation based on determining the similarity meets a predetermined threshold.
Anand discloses a system and method for building a dialog for social interactions (i.e., interpersonal interactions).  Anand at para. 0037.  The system provides a dialog repository that stores dialogs, which are written by authors who are subject matter experts (i.e., expert advice stored in a repository).  Anand at paras. 0022-23.  Given a social interaction (i.e., inter personal interaction), the system identifies a conversation state using machine learning, for example.  A threshold level is utilized to identify any conversations in the database that match the profile of the current conversation.  Anand at para. 0042.  Once a conversation is identified, the dialog manager may make a recommendation to the user to continue the conversation.  Anand at paras. 0038-39.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Anand and Wu by further adding the features of determining is based on a predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository, as disclosed by Anand.  As explained above, Morris discloses the elements of context attributes based on information received from sensors.  Anand is relied upon for disclosing the predetermined threshold of similarity.  
The motivation for doing so would have been because determining the current state of a conversation, identifying past conversations with similar contexts (i.e., similar situation, etc.), and providing a recommendation based on those determinations, helps a user have a natural segue into a conversation. Anand at para. 0038.

In regards to claim 7, Morris in view of Anand and Wu discloses the method of claim 1, wherein the information includes audio, video, electronic device activity, and Internet of Things communications.  Morris at paras. 0017-18.13

In regards to claim 8, Morris discloses a computer program product comprising:
a.	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)14;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)15;
iii.	program instructions to determine, a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices and from a search of the previously stored problem models (Morris at paras. 0034-37)16;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment, wherein the context includes successfully handling the previous similar situation and interacting with a similar number of other users (Morris at paras. 0039-40)17;
v.	program instructions to present a recommendation of a response to the context of the first user’s current interaction with one or more other users located within the first environment (Morris at paras. 0023-24)18;
vi.	program instructions to store the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation of the response presented, and metadata tagged to the recommendation of the response and the metadata indicates a suitability of the recommendation of the response in future similar interactions.  Morris at paras. 0046, 0061.19
Morris does not expressly disclose the repository also includes expert advice of interpersonal interactions, using the expert advice in identifying a previous response model and a previous recommendation, and identifying of a previous response model and a previous recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.  As discussed above, Morris discloses context attributes that provide data about the situation and number of participants, which are used to identify models and feedback to provide to the user.  Morris at paras. 0018, 0026, 0033.  What Morris does not expressly disclose is the information relied upon also includes expert advice and a previous model and a previous recommendation are identified based on a predetermined threshold of similarity.  
Anand discloses a system and method for building a dialog for social interactions (i.e., interpersonal interactions).  Anand at para. 0037.  The system provides a dialog repository that stores dialogs, which are written by authors who are subject matter experts (i.e., expert advice stored in a repository).  Anand at paras. 0022-23.  Given a social interaction (i.e., inter personal interaction), the system identifies a conversation state using machine learning, for example.  A threshold level is utilized to identify any conversations in the database that match the profile of the current conversation.  Anand at para. 0042.  Once a conversation is identified, the dialog manager may make a recommendation to the user to continue the conversation.  Anand at paras. 0038-39.  
Morris and Anand are analogous art because they are both directed to the same field of endeavor of providing recommendations based on determined context of interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the repository also includes expert advice of interpersonal interactions, using the expert advice in identifying a previous response model and a previous recommendation, and identifying of a previous response model and a previous recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Anand.  
The motivation for doing so would have been because determining the current state of a conversation, identifying past conversations with similar contexts (i.e., similar situation, etc.), and providing a recommendation based on those determinations, helps a user have a natural segue into a conversation. Anand at para. 0038.
Morris in view of Anand does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user, storing the evaluation of the recommendation of the response received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation of the response.  As set forth in the rejections above, Morris discloses determining whether a feedback response (i.e., recommendation) did not result in a desired outcome and such a determination is stored for future reference with additional indicators (i.e., metadata) to ensure the same situation would result in a modified feedback response (i.e., modified recommendation).  In other words, the feedback response (i.e., recommendation) is tagged with information (i.e., metadata) to indicates its suitability for a future similar interaction.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation submitted by the first user and storing the evaluation as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Anand but is disclosed by Wu (emphasis added).  Note Morris does disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions, as discussed above.  
Wu discloses a system and method for offline social recommendations.  The system analyzes data and generates or identifies recommendations for interpersonal interactions, such as participation in a conversation.  Recommendations can include such things as suggesting topics of conversation or behaviors.  Wu at para. 0033.  Wu discloses requesting feedback about a provided recommendation from the user, such requesting the user to rate their enjoyment (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Wu at Fig. 5; paras. 0077, 0079.  The system providers an interface for the user to provide feedback about the interpersonal interactions (i.e., recommendations), which are saved by the user (i.e., storing the evaluation of the recommendation received from the first user).  Wu at para. 0256-7.  Wu further discloses the use of metadata tags that can be applied to recommendations (i.e., the evaluation is included as metadata tagged to the recommendation).  Wu at para. 0032.20  Lastly, Wu discloses objects of feedback, such as an interpersonal interaction or suggestion, are subject to a modification rule or be otherwise affected by the feedback.  Wu at para. 0137.  Therefore, Wu discloses an interface that requests feedback (i.e., an evaluation) from a user about a recommendation/suggestion, storing the feedback as metadata tagged to the recommendation/suggestion, and using the feedback to modify or affect the recommendation/suggestion.  
Morris, Anand, and Wu are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Anand by adding the features of requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user, storing the evaluation of the recommendation of the response received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation of the response, as disclosed by Wu.  As discussed above, Morris already discloses allowing the user to correct recommendations and noting that a recommendation may not be suitable for a future, similar interaction.  Wu modifies Morris in view of Anand to include the ability to request feedback (i.e., an evaluation) from the user about a recommendation and storing that feedback as metadata tagged to the recommendation.
The motivation for doing so would have been to improve recommendations for users for future interactions and activities.  Wu at para. 0151.  Here, Wu describes using feedback to increase or decrease interests and characteristic used for recommendations based on a user’s feedback.  

Claims 9-11, 13, and 14 are essentially the same as claims 2-4, 6, and 7, respectively, in the form of a computer product.  Therefore, they are rejected for the same reasons.

In regards to claim 15, Morris discloses a computer system comprising:
a.	one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors  (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)21;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)22;
iii.	program instructions to determine a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and a search of from the previously stored problem models (Morris at paras. 0034-37)23;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment, wherein the context includes successfully handling the previous similar situation and interacting with a similar number of other users (Morris at paras. 0039-40)24;
v.	program instructions to present a recommendations of a response to the context of the first user’s current interaction with one or more other users located within the first environment (Morris at paras. 0023-24)25; and
vi.	program instructions to store in the repository, the information received form the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation of the response presented, and metadata tagged to the recommendation of the response and the metadata indicates a suitability of the recommendation of the response in future similar interactions.  Morris at paras. 0046, 0061.26
Morris does not expressly disclose the repository also includes expert advice of interpersonal interactions, using the expert advice in identifying a previous response model and a previous recommendation, and identifying of a previous response model and a previous recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.  As discussed above, Morris discloses context attributes that provide data about the situation and number of participants, which are used to identify models and feedback to provide to the user.  Morris at paras. 0018, 0026, 0033.  What Morris does not expressly disclose is the information relied upon also includes expert advice and a previous model and a previous recommendation are identified based on a predetermined threshold of similarity.  
Anand discloses a system and method for building a dialog for social interactions (i.e., interpersonal interactions).  Anand at para. 0037.  The system provides a dialog repository that stores dialogs, which are written by authors who are subject matter experts (i.e., expert advice stored in a repository).  Anand at paras. 0022-23.  Given a social interaction (i.e., inter personal interaction), the system identifies a conversation state using machine learning, for example.  A threshold level is utilized to identify any conversations in the database that match the profile of the current conversation.  Anand at para. 0042.  Once a conversation is identified, the dialog manager may make a recommendation to the user to continue the conversation.  Anand at paras. 0038-39.  
Morris and Anand are analogous art because they are both directed to the same field of endeavor of providing recommendations based on determined context of interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the repository also includes expert advice of interpersonal interactions, using the expert advice in identifying a previous response model and a previous recommendation, and identifying of a previous response model and a previous recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Anand.  
The motivation for doing so would have been because determining the current state of a conversation, identifying past conversations with similar contexts (i.e., similar situation, etc.), and providing a recommendation based on those determinations, helps a user have a natural segue into a conversation. Anand at para. 0038.
Morris in view of Anand does not expressly disclose program instructions to request, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user, storing the evaluation of the recommendation of the response received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation of the response.  As set forth in the rejections above, Morris discloses determining whether a feedback response (i.e., recommendation) did not result in a desired outcome and such a determination is stored for future reference with additional indicators (i.e., metadata) to ensure the same situation would result in a modified feedback response (i.e., modified recommendation).  In other words, the feedback response (i.e., recommendation) is tagged with information (i.e., metadata) to indicates its suitability for a future similar interaction.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation submitted by the first user and storing the evaluation as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Anand but is disclosed by Wu (emphasis added).  Note Morris does disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions, as discussed above.  
Wu discloses a system and method for offline social recommendations.  The system analyzes data and generates or identifies recommendations for interpersonal interactions, such as participation in a conversation.  Recommendations can include such things as suggesting topics of conversation or behaviors.  Wu at para. 0033.  Wu discloses requesting feedback about a provided recommendation from the user, such requesting the user to rate their enjoyment (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Wu at Fig. 5; paras. 0077, 0079.  The system providers an interface for the user to provide feedback about the interpersonal interactions (i.e., recommendations), which are saved by the user (i.e., storing the evaluation of the recommendation received from the first user).  Wu at para. 0256-7.  Wu further discloses the use of metadata tags that can be applied to recommendations (i.e., the evaluation is included as metadata tagged to the recommendation).  Wu at para. 0032.27  Lastly, Wu discloses objects of feedback, such as an interpersonal interaction or suggestion, are subject to a modification rule or be otherwise affected by the feedback.  Wu at para. 0137.  Therefore, Wu discloses an interface that requests feedback (i.e., an evaluation) from a user about a recommendation/suggestion, storing the feedback as metadata tagged to the recommendation/suggestion, and using the feedback to modify or affect the recommendation/suggestion.  
Morris, Anand, and Wu are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Anand by adding the features of program instructions to request, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user, storing the evaluation of the recommendation of the response received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation of the response, as disclosed by Wu.  As discussed above, Morris already discloses allowing the user to correct recommendations and noting that a recommendation may not be suitable for a future, similar interaction.  Wu modifies Morris in view of Anand to include the ability to request feedback (i.e., an evaluation) from the user about a recommendation and storing that feedback as metadata tagged to the recommendation.
The motivation for doing so would have been to improve recommendations for users for future interactions and activities.  Wu at para. 0151.  Here, Wu describes using feedback to increase or decrease interests and characteristic used for recommendations based on a user’s feedback.  

Claims 16-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Response to Arguments
Rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Morris in view of Anand and Wu fails to disclose (1) “requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user,” (2) “storing in the repository … the recommendation of the response presented, and the evaluation of the recommendation of the response received from the first user, wherein the evaluation is included as metadata tagged to the recommendation of the response and the metadata indicates a suitability of the recommendation of the response in future similar interactions.”  On the contrary, Examiner asserts Morris in view of Anand and Wu discloses these limitations and the remaining limitations of claim 1.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.
In regards to limitation (1), Applicant argues the prior art, Wu in particular, does not disclose the limitation because the requested feedback is not on a “recommendation response to a current interaction of the user” because the interpersonal interactions disclosed by Wu is not the same as the recommendation of the response to a current interaction.  Remarks at 13.  Applicant further argues feedback in Wu is on an interaction event/activity and differs from the limitation recited in claim 1 because Wu’s recommendations are directed to opportunities of participating in a networking activity and requests for feedback are directed to aspects of the other users or level of enjoyment of the interaction.  Remarks at 14.  Examiner respectfully disagrees.  
While Wu discloses recommendations and feedback as described by Applicant, Applicant’s characterizations are merely part of the entire system disclosed by Wu.  Wu discloses generating or identifying recommendations or suggestions for one or more interpersonal interactions.  Interpersonal interactions is a broadly term used to encompass many things, including one or more of “networking activities, interaction or engagement with a group of attendees or system users, interactions, introduction, or engagement with an individual attendee or system user, participation in a conversation, or any other activity associated with interpersonal networking.”  In addition, recommendations may further or specifically include such things as suggested topics of conversation or behaviors to attendees, specific interpersonal introductions or interpersonal interactions to attendees.  Wu at para. 0033.  Contrary to Applicant’s limited discussion alleging recommendations in Wu are merely directed to participating in a networking activity, recommendations in Wu encompass a broad range and includes topics of conversation for the user to initiate and behavior suggestions.  
As noted above, Applicant further argues the feedback requested by Wu is on the interaction event/activity and not on the provided recommendation.  As explained, interpersonal interactions encompass a wide variety of things.  More to the point, Wu discloses requesting feedback (i.e., requesting an evaluation from the first user) about a networking activity (as noted by Applicant), a conversation or conversation topic, activity, or other interpersonal interaction.  The feedback may be “obtained on any interpersonal interaction or suggestion” and can correspond to a rating, an absolute or relative ranking, or other types of feedback.  Wu at para. 0135.  In other words, a user may provide a numerical rating (i.e., evaluation) of a suggestion (i.e., recommendation) for an interaction, conversation topic, etc.  Wu further discloses the feedback may be addressed at any aspect or attribute of the interpersonal interaction or suggestion, such as enjoyment of an activity, conversation, conversation topic or interpersonal suggestion, or any other suggestion provided by the system.  Feedback may additionally correspond to attributes of a suggestion, such as its perceived relevance.  An example question may be “was this conversation topic relevant to your interaction?”  Wu at para. 0136.  For these reasons, contrary to Applicant’s allegations, Wu discloses requesting feedback from a user (i.e., requesting an evaluation from the user) about the suggestion and/or its attributes and aspects provided by the system (i.e., regarding the quality of the recommendation of the response to the context of the first user’s current interaction presented to the first user).  
In regards to limitation (2), Applicant first argues against Morris does not disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions (Remarks at 16) and only addresses storing attributes to correct subsequently recommendations but does not disclose the claimed limitation.  Remarks at 18.  Applicant then argues Wu does not disclose recommendations of a response to the context of the first user’s current interaction, requesting feedback of an evaluation of the quality of the recommended response to a current interaction as recited, and storing the evaluation as metadata tagged to the recommendation indicating a suitability of the recommendation of the response in future similar interactions.  Remarks at 19.  Examiner respectfully disagrees.
As an initial matter, Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s first argument, Morris discloses tagging recommendations with metadata to indicate a suitability of the recommendation for future similar situations.  Morris discloses storing feedback responses (i.e., recommendation of the response) in a feedback storage, where they are stored and indexed against social interaction emotional states and context attributes.  Morris at para. 0039.  Context attributes include information such as identification information (e.g., a name).  Morris at para. 0018.  Accordingly, Morris discloses storing feedback responses in a feedback storage indexed by identification information, such as a name.  In other words, feedback responses (i.e., recommendations of the response) are indexed (i.e., tagged) with context attributes (i.e., metadata).  Morris further discloses storing the interaction and the identified subject (a context attribute) so that future feedback responses (i.e., recommendations of the response) include instructions to avoid jokes for interactions with the identified subject (i.e., for future similar situations).  Morris at para. 0046.  In the example, the user is provided feedback responses to tell jokes, which resulted in an unfavorable result.  Accordingly, the system in Morris stores context attributes in the form of the interaction and identified subject with the provided feedback responses so that future interactions with the same individual (i.e., future similar situations) are modified and the feedback responses for jokes are avoided.  For these reasons, Morris discloses storing in the repository the recommendation of the response presented and tagging the recommendation with metadata that indicates a suitability of the recommendation in future similar situations.  What Morris does not disclose, as conceded, is the metadata tagged to the recommendation is an evaluation of the recommendation received from the first user.  However, it is noted that Morris does disclose the user is able to manually enter corrections to the system.  Morris at para. 0047.  This deficiency, however, is disclosed by Wu.  
In response to Applicant’s second argument, Wu discloses requesting an evaluation of a recommendation of the response from the user and storing the evaluation with the recommendation of the response.  Wu discloses providing recommendations/suggestions to a user to assist in interpersonal interactions.  These recommendations encompass a wide range of personal interactions but include everything from a recommendation to attend a networking event to suggesting topics of conversation or suggesting behavior to a user to facilitate networking.  Wu at para. 0033.  Wu further discloses the system provides recommendations on a user device, which also displays an interface requesting feedback.  The received feedback is stored in one of the data stores.  Wu at para. 0049.  In other words, feedback for a recommendation is requested (i.e., request an evaluation of a recommendation of a response from the user) and the feedback is stored with the recommendation in the data store (i.e., storing the evaluation as metadata tagged to the recommendation of the response).  Wu further discloses providing recommendations concurrently or continuously during an interpersonal interaction.  Wu at para. 0066.  Therefore, it is interpreted that recommendations are provided for the context of the user’s current interaction.  Wu goes on to disclose the system requests feedback from the user based on the provided recommendation for interpersonal interaction.  The user is asked to rate their enjoyment or other aspects on a scale, for example.  Wu at paras. 0079, 0135-6.  Feedback (i.e., evaluation) can be requested for any interaction or suggestion, as discussed above.  Feedback is associated with a modification rule or value that effects how an entity or object, such as recommendations/suggestions.  Wu at para. 0146.  The feedback is saved and used to modify recommendations.  Wu at paras. 0256-7.  For these reasons, contrary to Applicant’s allegations, recommendations of a response to the context of the first user’s current interaction, requesting feedback of an evaluation of the quality of the recommended response to a current interaction as recited, and storing the evaluation as metadata tagged to the recommendation indicating a suitability of the recommendation of the response in future similar interaction.  Moreover, the combination of Morris and Wu discloses all of limitation (2) because both Morris and Wu provide recommendations of a response to a user based on a context of their interaction.  Morris would be modified by Wu to add the requesting of an evaluation and storing the evaluation as metadata tagged to the recommendation, which are stored in the feedback storage in Morris.  
For at least these reasons, Examiner asserts Morris in view of Anand and Wu discloses limitations (1) and (2).  Applicant does not present additional arguments with regards to the remaining limitations.  Therefore, Examiner asserts Morris in view of Anand and Wu discloses all the limitations of claim 1 for the reasons explained.
In regards to claims 8 and 15, Applicant refers to the same arguments as presented in regards to claim 1, which are addressed above.  Therefore, claims 8 and 15 remain rejected for at least the same reasons.  Lastly, Applicant does not present additional arguments in regards to the remaining dependent claims.  Therefore, they remain rejected for at least the reasons explained above.
Consequently, the rejection to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Naveh (US Patent Pub 2017/0243055) discloses a system and method for delivering content based on emotion detection.
Anderson et al. (US Patent Pub 2015/0177939) discloses a system and method for detecting user interactions and context of the interaction.
Baldwin et al. (US Patent 2018/0024991) discloses the system and method for suggesting a response to an incoming message.
Kunieda et al. (US Patent Pub 2018/0256982) discloses a system and method for making activity suggestions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 An interaction is detected (i.e., monitored) via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        2 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        3 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        4 The feedback circuit identifies an appropriate feedback (i.e., previous response model and previous recommendation) that matches the identified context of the interaction and environment that have been identified.  Feedback (i.e., recommendations) are intended to improve outcomes (i.e., successful handling) of the interaction.  
        5 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person) during a current interaction with one or other users.
        6 The interaction, context of the interaction, and information about the interaction (e.g., the person or joke) are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation.  For example, “feedback responses to the user pertaining to this subject may include instructions to avoid jokes” is interpreted as tagging recommendations with metadata to indicate suitability of the recommendation for future similar interactions.  
        7 “…metadata tags may be further applied with … recommendations … interpersonal interactions.”
        8 The system recognizes the user does not know how to change a conversation to make the subject happy (i.e., identify absence of a solution to a goal).  It provides the user with a feedback response (i.e., recommendation) to change the subject of conversation (i.e., an idea for consideration to reach the goal).
        9 This limitation is interpreted much like the limitation of claim 2.  However, here, making the conversation happier (i.e., resolving the conflict) is the goal.  The feedback response (i.e., a first suggestion) to change the subject of the conversation is provided by the system upon detecting the subject is unhappy or angry (i.e., identifies a conflict).
        10 The system recognizes that the first feedback response was ineffective (i.e., determines first suggestion did not resolve the conflict) and provides a subsequent feedback response to the user (i.e., identifying … a second suggestion to resolve the conflict).
        11 Classification methods (i.e., behavior model) are applied to the context attributes and the interaction to identify feedback.  The classification methods utilize a database of prior interactions, context involved with those interactions, and feedback responses indexed to those interactions and emotional states.  
        12 The system identifies a recommendation based on how much deviation there is from the norm (i.e., how similar the social interaction state is to stored interactions and feedback responses).  
        13 Information comes from cameras, microphones, sensors, phone positioning, etc.
        14 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        15 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        16 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        17 The feedback circuit identifies an appropriate feedback (i.e., previous response model and previous recommendation) that matches the identified context of the interaction and environment that have been identified.  Feedback (i.e., recommendations) are intended to improve outcomes (i.e., successful handling) of the interaction.  
        18 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person) during a current interaction with one or other users.
        19 The interaction, context of the interaction, and information about the interaction (e.g., the person or joke) are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation.  For example, “feedback responses to the user pertaining to this subject may include instructions to avoid jokes” is interpreted as tagging recommendations with metadata to indicate suitability of the recommendation for future similar interactions.  
        20 “…metadata tags may be further applied with … recommendations … interpersonal interactions.”
        21 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        22 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        23 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        24 The feedback circuit identifies an appropriate feedback (i.e., previous response model and previous recommendation) that matches the identified context of the interaction and environment that have been identified.  Feedback (i.e., recommendations) are intended to improve outcomes (i.e., successful handling) of the interaction.  
        25 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person) during a current interaction with one or other users.
        26 The interaction, context of the interaction, and information about the interaction (e.g., the person or joke) are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation.  For example, “feedback responses to the user pertaining to this subject may include instructions to avoid jokes” is interpreted as tagging recommendations with metadata to indicate suitability of the recommendation for future similar interactions.  
        27 “…metadata tags may be further applied with … recommendations … interpersonal interactions.”